ON APPLICATION FOR REHEARING.
PER CURIAM
The City of New Orleans, in its application for rehearing, requests (among other things) that this court make it clear that our decision was “a decision affecting only liability” and that the decision left open any issues relating to the amount for which the City is liable. The City argues that it has very strong defenses to back pay and other claims.
The judgment under review was rendered pursuant to the Firefighters’ motion for partial summary judgment on the issue of liability. This court granted certiorari to interpret the pertinent statutes and the asserted conflict between those statutes and the Civil Service Commission Rules. In our decision, this court addressed the statutes and the Rules, and did not address any other issues or defenses.
It is therefore appropriate for the trial court to determine what issues remain for trial on the merits and to allow or limit evidence accordingly. The arguments made in the application for rehearing and the response thereto may be urged in the trial court and on appeal from the judgment of the trial court.
The application for rehearing is denied.